DETAILED ACTION
This is a Final office action on the merits in application number 16/598,358. This action is in response to Applicant’s Amendments and Arguments dated 4/11/2022. Claims 1, 6, 8, 13 15 and 20 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101 Rejection:
Applicant asserts on page 9 of the Response dated 4/11/2022 that his amendment relating to a processor, after using objection recognition on an image, discarding an image if it is unable to recognize objects within a confidence threshold. Applicant argues that this discarding is a “step beyond” the abstract idea.  Examiner agrees and withdraws the 35 USC 101 rejection.

Regarding 35 USC 103 Rejection:
Applicant further asserts on pages 12-13 of the Response dated 4/11/2022 that the art of record does not teach his amendment. Examiner agrees and, as discussed in the 35 USC 103 rejection, infra, now additionally asserts U.S. Patent Publication 2009/0063307 to Robert Groenovelt et. al. (Groenovelt). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-16 and 18-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2020/0074402 to Yair Adato et. al. (Adato) (Citations are to Provisional 62/727,301 with an effective filing date of 9/5/2018) in view of U.S. Patent Publication 2009/0063307 to Robert Groenovelt et. al. (Groenovelt).

Regarding Claims 1, 8 and 15:
Adato, in the same field of art, teaches: (Amended) An inventory camera system, comprising: an inventory camera having a lens and a housing; ([019] “camera fixed to a store shelf” and [032] “lens” and [033] “housing”)

one or more processors communicatively coupled to the inventory camera; and ([028] “processor”).

a non-transitory computer-readable medium communicatively coupled to the one or more processors and having logic thereon, the logic, when executed by the one or more processors, being configured to perform operations including: receiving an image captured by the inventory camera, ([020] “server 115 may be a cloud server that processes images received directly from a capturing device (e.g., capturing device 105)” and [022] “non-transitory computer-readable medium”).

performing object recognition techniques on the image to distill at least a first inventory set, ([020] “and processes the image to identify at least some of the plurality of products in the image based on visual characteristics of the plurality of products”).

the first inventory set consisting of a first amount…determining whether the first amount meets a first threshold, and responsive to determining the first amount does not meet the first threshold, ([096] “A system may use the plurality of images to detect out-of-stock events associated with the products on the shelf…The system may determine existence of an out-of-stock event when a
quantity of the product is below a selected threshold”).

generating an alert indicating the amount of inventory within the first inventory set does not meet the first threshold. ([096] “based on the determination of the out-of-stock events at t1 and at t2, the system may provide information (for example, to a user, to an external device, to another process, and so forth”) and [074] “At step 710, the processing device may generate a
notification, based on the comparison, that causes restocking of the store shelf according to the inventory changes in the store shelf. For example, the notification may update a store inventory database and provide instructions to a store employee”).

While Adato also teaches that the image recognition system can recognize when an object is blocking a camera’s field of view and sounds an alarm (see at least [0131]), Adato does not specifically teach:  and upon a determination that recognized objects in the image do not provide a confidence level above a predetermined confidence level threshold, discard the image. Groenovelt, in the same field of art, teaches: ([0029] “The object recognition analysis performed at block 208 may also take into account occlusion or obstruction information that can be developed based on additional analysis of the image. For example, in a crowded grocery store or similar operation, there is a significant possibility that, for an image of a given location within the inventory environment, there will be an obstruction blocking at least a portion of the "normal" view that would otherwise be available. For example, one or more people or shopping carts may block the view of certain products. If obstructions (or other causes such as insufficient lighting or image resolution) prevent detection of products in an entire image, or at least a portion of an image, then the entire image, or that portion that is prohibitively obstructed (or otherwise ill-suited for image analysis), may be discarded or ignored in favor of another image of the same location captured from a different viewpoint and/or captured at a substantially similar, if not identical, point in time” and see also [0027] “probabilities”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to discard images that do not provide useful information, as taught in Groenovelt in the system taught by Adato due to predictable savings in memory space.

Regarding Claims 2, 9 and 16:
Adato in view of Groenovelt teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the inventory camera is coupled to a shelving unit. ([033] “capturing device 105 may be fixedly mountable to a store shelf”).

Regarding Claims 4, 11 and 18:
Adato in view of Groenovelt teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the logic, when executed by the one or more processors, is configured to perform further operations including generating a report including information corresponding to determining whether the first amount meets a first threshold. ([090] “compliance report”).

Regarding Claims 5, 12 and 19:
Adato in view of Groenovelt teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the alert includes an indication that the first inventory set is to be restocked. ([074] “At step 710, the processing device may generate a notification, based on the comparison, that causes restocking of the store shelf according to the inventory changes in the store shelf. For example, the notification may update a store inventory database and provide instructions to a store employee”).

Regarding Claims 6, 13 and 20:
Adato in view of Groenovelt teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: (Amended) The inventory camera system of claim 1, wherein the logic, when executed by the one or more processors, is configured to perform further operations including transmitting the image to a cloud computing service for analysis of the first predetermined proximity region. ([020] “server 115 may be a cloud server that processes images received directly from a capturing device (e.g., capturing device 105) and processes the image to identify at least some of the plurality of products in the image based on visual characteristics of the plurality of products”).

Regarding Claims 7 and 14:
Adato in view of Groenovelt teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the logic, when executed by the one or more processors, is configured to perform further operations including distilling a second inventory set while performing the object recognition techniques on the image. ([038] “capturing device 105 may execute an image processing algorithm to identify products in a received image and/or obstacles, such as, shopping cart, people, etc” and [023] “server 115 may also determine a product-label mismatch associated with a first product depicted in the image, wherein the product-label mismatch relates to an incorrect product placement on the store shelf”).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0074402 to Yair Adato et. al. (Adato) (Citations are to Provisional 62/727,301 with an effective filing date of 9/5/2018) in view of U.S. Patent Publication 2009/0063307 to Robert Groenovelt et. al. (Groenovelt) in view of U.S. Patent Publication 2013/0235206 to Jeffrey O. Smith et. al. (Smith).

Regarding Claims 3, 10 and 17:
Adato in view of Groenovelt teaches all of the elements of Claims 2, 9 and 16. While Adato teaches that a camera is attached to a shelving unit (see at least [033]), Adato does not specifically teach: The inventory camera system of claim 2, wherein the inventory camera is coupled to the shelving unit behind the first inventory set. Smith, in the same field of art, teaches ([0020] “the camera modules 103, shown as rectangles…are mounted on the back wall, 105, 106, 107 of the shelving module 100”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to couple the cameras, taught in Adato, to the back wall of the shelf, as taught by Smith, due to the change in location being obvious to try – choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Examiner notes that Applicant does not appear to claim the camera location as having any specific functionality dependent on it being in this location and therefore it can also be argued that the location of the camera is a design choice.

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent 10,664,704 to Nicholaus Adam Jones et. al. – teaches a camera in the back of a shelf facing out.
U.S. Patent Publication 2009/0060349 to Fredrik Linaker – teaches an object recognition system in a store that uses cameras in a variety of locations.
U.S. Patent Publication 2018/0091782 to Leonard Bashkin – teaches a camera inside a cabinet used for inventory control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687